Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 1 of 16

UNITED STATES DISTRIC'I` COURT
EAS'I`ERN DISTRICT OF PENNSYLVANIA

 

ROMAINE GIVINGS
5404 Arlington Street
Philadelphia, PA 1913 1

V_ CivilAction No.

FLAGSHIP CONDOMINIUM ASSOCIATION
60 Nerth Maine Avenue
At1antic City, NJ 08401

And
FANTASEA RESORTS

60 North Maine Avenue
Atiantic City, NJ 08401

 

 

NOTICE OF REMOVAL
Defendants, Flagship Condominiurn Association and Fantasea Resorts, by and through its
attorneys, Campbell, Lipski & Dcchney, hereby remove this action pursuant to 28 U.S.C.
§1441(b) based upon jurisdiction pursuant to 28 USCA §1332 and insupport thereof avers the
following
1. On Novernber 29, 2018, Plaintiff, Rornaine Givings, commenced this action by
Way of a Writ of Surnrnons docketed in the Philadelphia County Court of Common Pleas under
November 2018 Term, No. 03277. A true and correct copy of the Writ is attached hereto as
Exhibit “A”.
2. On December 6, 2018, Defendant, Fiagship Condominiurn Association and
FantaSea Resorts Were served Via certified mail With the Writ at their address of 60 North Maine
Avenue, Atiantic City, NeW Jersey 084()1. A true and correct copy of the Proofs of Service is

attached hereto as Exhibit “B”.

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 2 of 16

3. Plaintiff is a citizen and resident of the state of Pennsylvania, residing at 5404

Arlington Street, Philadelphia, Pennsylvania. (EXhibit "A").

4. Defendants, Flagship Condominium Association and FantaSea Resorts are
business entities existing in NeW Jersey With a principal place of business located at 60 North
Maine Avenue, Atiantic City, New Jersey 08401.

5. Upon information and belief, Plaintiff seeks compensation for personal injuries
allegedly resulting from a premises fall accident that occurred on September 23, 2018, in the

City of Atlantic City, NeW Jersey. See Exhibit C, a copy of Civil Cover Sheet.

6. Plaint:iff demands damages in excess of fifty thousand dollars ($50,000.00).

(Exbibit “C” - Without admission thereto).

7. Upon information and belief, Plaintift’s damages recoverable may exceed the sum
of $75,000.00 exclusive of interests and costs. Plaintiff’ s counsel has advised the undersigned

verbally that Plaintiff suffered a fractured hip.

8. This matter is removable pursuant to 28 U.S.C.A. §1441(b) as there is complete
diversity of citizenship between the parties. Piaintiff is a citizen of the state of Pennsylvania.
Defendants, Flagship Condorninium Association and FantaSea Resorts are business entities

existing With a principal place of business in the state ofNeW Jersey.

9. The removal of this matter from state to federal court is proper under 28 U.S.C.A.
§1446 Where the initial filing sets forth the claim for relief upon Which the action is based and
Where the Writ Was filed less than thirty (3 0) days prior to the date this Notice of Rernoval Was

filed.

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 3 of 16

10. The named Defendants are represented by the undersigned There are no other

Defendants Whose consent is necessary to removal of this action.

WHEREFORE, notice is hereby given of removal of the above matter from the

Phiiadeiphia County Court of Comrnon Pleas to the United States District Couit for the Eastem

District of Pennsylvania.

iii%rj <j/ !WSV'M/"/
Gei:aliii l5. Lipski;/Esquire
Attorney I.D. 41600
CAMPBELL, LIPSKI & DOCHNEY
2000 Marl<et Street - Suite 1100
Philadelphia, PA 19103
(215) 861-6700
Attomey for Defendants

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 4 of 16

VERIFICATION
Gerard F. Lipski, hereby states that he is the attorney of record Defendants in this action
and verifies that statements made in the foregoing Notice of Removal are true and correct to the
best of his knowledge, information and belief. The undersigned understands that the statements

therein are made subject to the penalties of 18 Pa.C.S. Section 4904, relating to unsworn

falsification to authorities

aware/w

Géfafd F. Lipski, tEsquire

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 5 of 16

UNITEI} STATES DISTRICT COURT
EASTERN I)ISTRICT OF PENNSYLVANIA

 

ROMAINE GIVINGS
5404 Arlington Street
Philadelphia, PA 19131

V.

FLAGSHIP CONBOMINIUl\/i ASSOCIATION
60 North l\/Iaine Avenue
Atlantic City, New Jersey 08401

And
FANTASEA RES ORTS

60 North Maine Avenue
Atlantic City, New Jersey 08401

 

 

Civil Action No.

CERTIFICATE OF SERVICE

l, Gerard F. Lipskil, Esquire, hereby certify that a true and correct copy of the within

Notice of Removal ofDefendants Was served on all counsel of record at the below addresses on

Decernber 19, 2018 via facsimile:

Matthew L. Solomon, Esquire
Dion, Solomon

1801 Market Street, Suite 606
Philadelphia, PA 19103

Gerdrd F. Lipsl<i, Esquire

Attorney I.D. 41600 _
CAMPBELL, LIPSKI & DOCHNEY
2000 Market Street ~ Suite 1100
Philadelphia, PA l 91 03

(215) 861-6700

Attorney for Defendants

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 6 of 16

EXHIBIT A

 

fm

 

 

Case 2:18-cV-05583-ER Document 1

DION,l SOLOMON & SHAPIRO L.L.C.
By: MATTHEW L. SOLOMON, BSQUIRE

Identif`ication No. 31 3 5 88
Suite 606, 'l.`en Penn Center
1801 Market Street
Philadelphia, PA 19103
(215) 561-0877
msel'omezt`":_":

 

ROMAINE GIVINGS

5404 Arlington Street

Philadelphia, PA 19131
Plaintiff`

V,-

FLAGSHIP CONDOMINIUM
ASSOCIATION
60 North Maine Avenue
Atlantic City, NJ 08401

and
FANTASEA RESORTS
60 North Maine Avenue
Atlantic City, NJ 08401

Defendants

PRAECIP_E FORWRIT OF .SUMMONS

TO THE PROTHONOTARY:

iensclomo -"'ce'm_-

v`:¢

Filed 12/19/18 Page 7 of 16

PHILADELPHIA COUNTY

;.:§ COURT OF COMMON PLEAS

_.".: ;_.

NO;:

-j.'.; =a-. .'. ga ._g.

:;_ 7
_¢.

."'
__.,.

j;*` CIVIL DIVISION

.NOVEMBER TERM, 2018

Kindly issue a Writ of Summons in the above captioned civil action.

DATED: November 29, 201 8

DroN, soLoMoN a sHAP

BY:

ZR©, L.L.C.

 

 

 

 

Attorney for Plaintiff

DlON, SOLOMON, & SHAPIRO. LLC

` MA'rrl:ra "1L. soLoMoN, ESQUIRE ` '

Case ID: 181 iosi

 

77

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 8 of 16

 

 

 

 

 

 

 

 

 

 

Sammons
Citacion
Commonweatth of Pennsytvama
COUNTY OF PHILADELPHIA
_R°’“ai“"' Gi"i‘_l_gs _ _ ;- collar or coit/LMON PLEAS
Plaz'r:tij` 3
.1 NOVEMBER_ _ _T¢m}. 20 13 7
VS. ;.
t "I?."Q».
`Flagsbip Condoniinium_ Associatlon? et al. `:
Defendant 7
To1
Flagsliip Condominiam Association
'¢;Far'a"anaorts`
Writ of Sum!`iions
You are notified that the Plaintiff@‘
Ustea' esm avisaa’o que el demandante
_R°main¢ Ginras_ _ __
Has (have) commenced an action against you.;
Ha (hcm) iniciado wm accion en contra suya.
ERIC FEDER )_,.._»-,:=T~T:‘::qm

Direcror, twice ofJudfcial Re.gor §§'t,mw_%\

 

 

ages _

iri-203 (nev. 6/14

 

 

1 Name{s) of Defendant(s)
2 Namet$) Of P|aintiff(s} Case ID: 181 10327'7

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 9 of 16

 

 

 

_ season
_ a s genesee §maa€so eahca y
.m.?

keenan
wm£>@ o§om _
Huoz

2 QN,mEo.H,_ _ .. .$nEo>oZ.,

§§sas¢o cease

 

Case ID: 181 103277

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 10 of 16

EXHIBIT B

 

 

 

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 11 of 16

 
 
  
  

 

z /e””=t`ea
DIoN, SoLoMoN & SHAPIRO L.L.C. ` Filed §§ _ \\by the
By; MATTHEW L. soLoMoN, EsQUrRB affice § = ~ 4_ records
lamach No. 313588 10 z t ; §§ am
Suite 606, Ten Penn Center §§ " c
1801 Market Street Attorney for Plaintif’f \€§§§:§§§§§Y/
Phiiadelphia, Pa 19103 `"`_"
(215) 561-0877
ROMAIN`E Grvn\tos ` ` __t PHILADELPHIA coUNTY
Plaintirf COURT or CoMMoN PLEAS
CtvIL DrvIsIoN
V, ‘2
NovEMBER TERM, 2013
FLAGSHIP CONDOMINIUM :
AssocrArioN, Er AL. : _ No.: 3277
Defendants 1

 

AFFIDAVIT OF SERVICE
MATTHEW L. SOLOMON, ESQUIRE, being duly sworn accordingly to law deposes
and says that on Decernber 6, 2018, via regular and certified mail served upon Defendant,
Flagship Condominium Assbciation, a true and correct copy of the Writ of Sumrnons and
Plaintit`f"s Request for Production of Documents Directed to Defendant Flagship Condominium

Association.

  

 

starme L. soLoMON,` EsQUIRE
Attorney for Plaintiff
DATED: December 10, 2018

DJON, SOLOMON, s SHAPIRO. LLC CB.S€ lDZ 181 103

277

 

 

Case 2:18-cV-05583-ER Documentl Filed 12/19/18 Page 1201c 16

    
 
  
  
 

i § Crnoplete_ items 1. 2, and 3. -
f:i Prtnt your name and address c)___n the reverse

 

 

l Attach this dard to the back of the mai|piece,
or on the front if space parentsy

 

 

 

enemy agrees different ier item 1? iii tied
VES; liar delivery address below: |:| Ng

 

 

 

-_».ww- W m:,m... am ~.W-_;w.;.\,`,s`...,_ A._. ....a..

  

3. Sérvlca Type 7 777` 77 l:lP:lodty MailEi<press®777

[J Adu1t Signafure ij Begls!ered Mall““
7Et=Adui{- F§Egnniomfiesiricted Delivery 13 F!egls!ered Mat| Hastr|cted
Ceriiitad Ma) ' emery

   

- . t _:. '®| t _-.
9590 9 2 3886 8060 9298 74 gewin Ma:engsmoieu convey "' miami mapser
\ . , l:l curiam nn oea\very - :=11"!§§9`0`
-- |It Co%iect un Deltvery Fiestrtcted Betl\re:y g S§§iha'iure `Co`n;trmutron""

 

 

l 7.72 Artie!a Numher(§lans{erfrom seivica!abeii '

 

 

 

7 . ij insured Mal_i ' _Signaiure Oonffrmailon

7? [_i :il? 2 in E n D g i;i n n ll Li Ll Li ? 5 §§ _: tit oth Ma'il Hest_n‘cted nettvery r`(‘-Hastt;r:ted helivery x
m irs fsia 3811§¢“1§% tatstftttitzragrei it._ ' ' 'emr@e§npaaaa;
_",1*_2;,:€: _ -._'j'.»-_~ n \- -~ (.…M .-.¢ -.»._...¢ ~...__-___» _i _.W"M'W~ t -»4 . V:.im- .Lv .......... mine t .\...`__._,_

Case ID: 181 103277

 

 

 

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 13 of 16

      
   

   
 

~'ie>%:`i§;;§§\\
DION, soLoMoN & sHAPIRo L.L.c. piled zg,}g;,§§§§p, the
By: MATTHEW L. SOLOMON, ESQUIRE Office§!l§§_" !`777:74 ` qz_gec:ords
Identiflcation No. 313588 - 10 §§ § am
Suite 606, Ten Penn Center `\_= ,§, `_~_w § /
1301 Ma.rket street Arcomey for Plaintiff §§Y;§_§;§‘S/

Philadelphia, Pa 19103
(215) 561-0877

 

ROMAINE GIVINGS `:;-'- PHILADELPHIA COUNTY
Plain'£iff` H:i COURT OF COMN[ON PLEAS
_:t CIVIL DIVISION
V,' `i
NOVEMBER TERM, 2018
FLAGSH]P CONDOMINIUM :-
ASSOCIATION, ET AL. _; ' NO.: 3277

Defendants

 

7_AI€`FI__DANIT OE_SERVI__C_E_
MATTHEW L. SOLOMON, ESQUIRE, being duly sworn accordingly to law deposes
and says that on December 6, 2018, via regular and certiiied mai} served upon Defendant,
Fantasea Resorts, a true and correct copy of the Writ of Summons and Plaintiff’s Request for

Production of Docurnents Directed to Defendant Fantasea. Resorts.

   

M‘ATTHEW L. soLoMoN, ESQUIRE '
Attorney for Plaintiff

 

DATED: December 10, 201 8

D!ON¢ SOLOMON, 81 5HAP|RO‘ LLC Case ID: 181 103

277

 

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 14 of 16

       
    
  
   
 

'.' 1 Oomplete items 1, 2, and 3.
\(.- § i Pi'int your name,and address on the reverse
` § 30 that we can return the card to you.

l Attach this card io. the back of the mal|piece.
` or on the front if_ -§`paca_ permits.

_EI Agent
El _é;idressee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§.‘
§
§-
¥.
§
§
§
§
3 3. Servlce Wp`e ` du Prroriryma;lexpress®
§- |lll|l|l|§ll§ll\§l§lll|l||l|l§llll§§l|ll||§|l …°"‘"‘
§ ij .d _,$,gm`;wm Reszricied milwer ElEle ls!ered MaE|Hestrfo!a
§. " 9590 9402 3836 BU@O 9298 67 `FD£°FE¥MMB"RMMDE|NW ' '~§'§§Y- 1
§§ § m Co]§ed en namely EE S§gnature)" Co§lf}nhatlon§"
2-A11§C§€ NU§§'|§JB§ _§'r§u§§$§$§ §§om serv§ce §Bb¢§§§ ' - g g:g:&%§a€alivery Resml°d namely E| S§gna!ure Conilrmat§on
7 n :L? ab a n n n 3 n :J J. q 14 Lc ? _1+ 3 3133333 3333 mm “‘*S“‘°‘“‘ °S"“e“'
-. g §§ (¢\"€“$59€§] _ 7 5 ¢'
§33 i~'orm 3811§ gu§§§- 2315 §=_53 735 _ _ 63 333 § § ` Domesfic 36er 3§~_*»:31§§§

. §

Case ID: 181103277

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 15 of 16

EXHIBIT C

Case 2:18-cV-05583-ER Document 1 Filed 12/19/18 Page 16 of 16

Court of Comrnon Pleas of Philadelphia County

Trial Division

 

 

Civil Cover Sheet
PLA!NT|FF'S NAME `

ROMAINE GIVINGS

DEFENDANT'S NAME
E'LAGSHIP CONDOMINIUM ASSOCIATION

 

PLA:NTl:-'F'S ADDRESS
5404 ARLINGTON STREET

PHILADELE’HIA PA 19131

DEFENDANT‘S ADDRESS
60 NORTH MAINE'. AVENUE`.

ATLANTIC CITY NJ 08401

 

 

 

 

 

 

PLAINTEFF'S NAME DEFENDANT‘S NAME
FANTASEA RESORT S
F'LA|NT§FF'S ADDRESS DEFENDANT'S ADDRESS
60 NORTH MAINE AVENUE
ATLANTIC CITY NJ 084 01
PLA|NT|FF'S NAME DEFENDANT'S NAME
F'LA|NT|FF'S ADDRESS DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLA|N`$`IFFS TOTAL NUMBER OF DEFENDANTS COM §NCEMENT OF ACT|UN
l 2 m E Petition Ac£ion |:| Nofice of Appeal
- Transfer Frorn Other Jurisdictions

 

   

 

 

 

 

 

AMOUNT JN CONTROVERSY COURT PROGRAMS
m g Arbit'ration
$50,0(}0.00 or less ij Jury
m More than $50,000.00 rid Non-Iury
m OEher:

    
  
 
  

z

ml Settlemenf
m Minors
|:l WfD/Surviva\

Commerce
Minor Cuurt Appeal
§tatuto Appeals

 

 

 

 

CASE T\’PE AND CODE

 

 

 

 

 

RELATED PEND|NG CASES (LlST EY CASE CAPTEON AND DOCKE|` NUMEIER)

ELEB 1 , as cAsE sue.lEcTTo
§§RQPHBM cooRDlNATlo$Ec;RDER? NO

Nov 29 2013
M. BRYANT

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appeliant: P~OMAINE GIVINGS

Papers may be served at the address set forth below.

 

NAME oF PLA|NTlFF's;PE¥lTloNER'srAPPELLANz's ATTORNEY
MATTHEW L . SOLOMON

ADDRESS
1801 MARKET STREET
SUITE 606

 

FAX NUMBER
(215)561-3557

PHQNENuMBER
(215} 561~037'7

 

PHILADELPHIA PA 1 91 03

 

suPREME couRT :BENT:F:{:AT:<JN N£).
3 1 3 5 8 8

E-MA|L ADDRESS
msolomon@dions 01 omon . com

 

 

slGNAT€JRE oF FlLlNG ATTORNEY oR PARTY
MATTHEW SOLOMON

DA':E suaMn'rED
Thursday, November 29, 2018, 03:00 pm

 

 

F|NAL COPY (Approved by the Prothonotary CEerk)

 

